Citation Nr: 1041309	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep condition.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for major depressive 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS) to include as secondary to service-connected left 
CTS.

7.  Entitlement to an evaluation in excess of 20 for left wrist 
tendonitis/CTS from December 19, 2005 to July 8, 2007 and from 
October 1, 2007.

8.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of the removal of a left preauricular 
cyst.  

9.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

10.  Entitlement to an effective date earlier than December 19, 
2005 for the assignment of a 20 percent disability evaluation for 
service-connected left wrist tendonitis/CTS.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) from 
February 2007, June 2008, and April 2009 rating decisions of the 
RO.  

The Board observes that the RO granted an increased rating for 
the service-connected left wrist tendonitis/CTS by June 2008 
rating decision.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
this matter continues before the Board.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record, the 
Board is remanding it for further development consistent with the 
Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In Rice, the Court held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether TDIU as a result of that disability is 
warranted.

Via March June 2008 rating decision, the RO granted an increased 
rating for the Veteran's service-connected left wrist disability.  
In August 2008, the Veteran filed a notice of disagreement 
regarding the December 19, 2005 effective date of increase.  In 
January 2007, the RO issued a statement of the case that did not 
discuss the matter of entitlement to an effective date earlier 
than December 12, 2005 for the assignment of a 20 percent 
evaluation for service-connected left wrist tendonitis/CTS.  As a 
statement of the case has not yet been issued on this matter, 
additional action by the RO is required as set forth below in the 
REMAND portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The issues of entitlement to service connection for a sleep 
condition, entitlement to service connection for PTSD, 
entitlement to service connection for major depressive disorder, 
entitlement to service connection for headaches, entitlement to 
an evaluation in excess of 20 for left wrist tendonitis/CTS from 
December 19, 2005 to July 8, 2007 and from October 1, 2007, 
entitlement to a TDIU rating, and entitlement to an effective 
date earlier than December 19, 2005 for the assignment of a 20 
percent disability evaluation for service-connected left wrist 
tendonitis/CTS are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is not shown to be related to the Veteran's active 
duty service and is not shown to have been caused by the service-
connected residuals of the removal of a left preauricular cyst.

2.  Right CTS is not shown to be related to the Veteran's active 
duty service and is not shown to have been caused by the service-
connected left wrist tendonitis/CTS.  

3.  The Veteran's service-connected residuals of a left 
preauricular cyst are manifested by subjective complaints of pain 
and objective findings of a very small scar that is normal in 
coloration and appearance.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or as a result of active duty 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

2.  Right CTS was not incurred in or as a result of active duty 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

3.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
residuals of the left preauricular cyst have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7804 (2008); 38 C.F.R. § 4.3, 4.7, 4.20 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Tinnitus

The service treatment records do not reflects complaints or 
findings of tinnitus.

On February 2009 VA audiologic examination, the Veteran reported 
ringing in the ears as well as a history of military noise 
exposure from power tools and laundry machines.  Indeed, she 
asserted that symptoms of tinnitus began in 1991.  She denied 
significant non-military occupational or recreational noise 
exposure.  Objectively, bilateral hearing was within normal 
limits.  The examiner diagnosed tinnitus and opined that because 
the Veteran's hearing was within normal limits in service and 
thereafter and because the Veteran did not voice complaints of 
tinnitus in service, the Veteran's tinnitus was not likely 
related to service.

In a July 2009 addendum to the foregoing examination report, the 
examiner indicated that he had reviewed the claims file.  The 
examiner noted that the Veteran had a preauricular cyst removed 
in service and that a revision procedure was performed following 
service without incident.  The examiner emphasized that the 
Veteran had normal hearing in service and that her hearing was 
still within normal limits and stated that although she dated the 
onset of her tinnitus to a date close in time to the in-service 
surgery, she did not complain of tinnitus at any time during 
service.  The examiner indicated that there was no reasonable 
medical explanation as to why a preauricular cyst or the removal 
thereof would cause tinnitus.  There was no apparent organic 
basis for the Veteran's claimed tinnitus, and the examiner opined 
that the Veteran's tinnitus was not likely related to service or 
to the preauricular cyst removal therein.

The Veteran is certainly competent to provide information as to 
the onset of her tinnitus, which is a readily perceivable 
phenomenon to those suffering from it.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 
303 (2007).  That fact, however, does not diminish from the 
Board's prerogative to consider the Veteran's credibility.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(stating that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted including lay evidence).  The Veteran did not report 
tinnitus at any time in service, and she filed her claim of 
service connection for that disability in September 2008, some 15 
years after separation from service.  The lack of prompt 
reporting of symptoms of tinnitus coupled with the lengthy 
passage of time between the claimed onset of symptomatology and 
the filing of the claim of service connection weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

Because the Veteran did not report tinnitus in service and for 
many years thereafter, the Board does not find credible her 
assertions of tinnitus dating back to service.  Alternatively and 
in any event, the foregoing finding coupled with the February and 
July 2009 VA medical opinions indicating no nexus between the 
Veteran's claimed tinnitus and service weigh against the 
Veteran's claim.  As such, service connection for tinnitus on a 
direct basis is not warranted.  38 C.F.R. § 3.303.

The Veteran appears to maintain that her tinnitus is related to 
her service-connected residuals of a preauricular cyst.  Such a 
determination would require specialized medical expertise, which 
the Veteran is not shown to possess.  The Board, therefore, 
cannot credit her assertions in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2009) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The competent medical evidence contained in the 
July 2009 VA examination report addendum reflects that there is 
no relationship between the Veteran's claimed tinnitus and her 
service-connected preauricular cyst residuals.  As such, service 
connection for tinnitus as secondary to the service-connected 
residuals of the preauricular cyst removal is denied.  38 C.F.R. 
§ 3.310.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Right CTS 

The service treatment records contain no diagnosis of right CTS 
or complaints by the Veteran related to the right wrist.  Right 
CTS appears to have had its onset in approximately 2003.  The 
Veteran alleges that her right CTS is due to her service-
connected left wrist tendonitis/CTS.

On VA examination in June 2006, the VA examiner diagnosed 
bilateral CTS but opined that left and right CTS were independent 
conditions and that right CTS was not caused by left CTS, as the 
Veteran was right handed and was not overusing the right hand to 
compensate for the left upper extremity disability.

The Board observes that there does not seem to be a direct nexus 
between the Veteran's right CTS and service.  The service 
treatment records do not reflect right CTS, and the condition had 
its onset approximately a decade after separation.  Because there 
is no apparent link between right CTS and service, service 
connection for right CTS on a direct basis is denied.  38 C.F.R. 
§ 3.303.  The Board observes, as well, that the lack of evidence 
of CTS between service and the first few years of the millennium 
weighs against the granting of service connection for right CTS 
on a direct basis.  Maxson, supra.  As well, when appropriate, 
the Board may consider the absence of evidence when engaging in a 
fact finding role.  See, e.g., Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  In this case, the absence of any evidence of right 
CTS until years after service militates against a finding of a 
direct nexus to service.

As to service connection on a secondary basis, the competent 
medical evidence, as stated in the June 2006 VA medical 
examination report, indicates expressly that there is no 
relationship between the Veteran's right and left CTS and that 
the two are independent conditions.  Because right CTS is not 
shown to be secondary to the service-connected left wrist 
tendonitis/CTS or any other service-connected disability, service 
connection for right CTS on a secondary basis is denied.  
38 C.F.R. § 3.310.

The Board recognizes the Veteran's contentions regarding the 
origins of her right CTS.  The Veteran, however, is not shown to 
be competent to render medical opinions upon which the Board may 
rely.  38 C.F.R. § 3.159 (a)(1).

In short, this is a case where the entirety of the competent 
medical evidence weighs against the Veteran's claim.  As such, 
the benefit of the doubt rule is not for application, and the 
claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310; Alemany, supra.



Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice, supra.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

The Veteran's service-connected residuals of the removal of a 
left preauricular cyst have been rated 10 percent disabling by 
the RO under the provisions of Diagnostic Code 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7819-7804.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed her claim on October 16, 2008.  
Therefore, only the post-2002 and pre-October 2008 version of the 
schedular criteria, set out immediately below, is applicable.

A 10 percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

Diagnostic Code 7819 contemplates benign skin neoplasms and 
requires rating such as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 
7804), or impairment of function (Diagnostic Code 7805).

On fee-basis examination in March 2009, the Veteran reported 
increased pain, swelling, and abnormal sensation in the location 
of the left ear cyst removal.  The examiner observed scarring, 
but there was no evidence of scarring alopecia.  The examiner 
diagnosed status-post surgical removal of a cyst over the targus.  
There was minimal impact on the Veteran's daily life resulting 
from these residuals.  The surgical scar was 0.5 of a centimeter 
in length.  It was nontender and normal in texture, color, and 
appearance.  

Under the applicable version of Diagnostic Code 7804, 10 percent 
is the highest rating available.  Thus, a higher evaluation 
cannot be granted under its provisions.  

Under the skin provisions in effect before October 23, 2008, 
Diagnostic Code 7800 is inapplicable because it pertains to 
disfigurement of the head, face, or neck, which has not been 
shown.  Diagnostic Code 7801 effective before October 32, 2008 is 
similarly inapplicable because it deals with scars other than the 
head, face, or neck that are deep or cause limitation of motion.  
Since neither a deep scar nor limitation of motion has been noted 
in the record, the provisions of Diagnostic Code 7801 are not 
relevant herein.  Diagnostic Code 7802 in effect before October 
23, 2008 pertains to scars, other than the head, face, or neck 
that are superficial and that do not cause limitation of motion.  
A maximum 10 percent rating is warranted for scars covering an 
area of 144 square inches (929 square centimeters) or greater.  
Note (1) provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  This 
provision would not aid the Veteran in that it does not provide 
for an evaluation in excess of 10 percent and, moreover, is not 
pertinent, as the Veteran's post-operative scar is less than the 
requisite 144 square inches in area.  Diagnostic Code 7803 in 
effect before October 23, 2008 applies to superficial but 
unstable scars.  Because the Veteran's scar has not been 
characterized as unstable, this diagnostic code is inapplicable 
in the Veteran's situation.  Finally, because limitation of 
function has not resulted from scarring, Diagnostic Code 7805 in 
effect before October 23, 2003 need not be considered.  

In sum, an evaluation in excess of 10 percent is not warranted at 
any time for the Veteran's service-connected scar, and an 
increased rating is denied for the entire appellate period.  
38 C.F.R. § 4.118, Diagnostic Code 7804; Fenderson, supra.

The Veteran has not asserted unemployability with respect to the 
disability discussed herein.  Thus the matter of TDIU is not part 
of this claim, and need not be further discussed in connection 
with it.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected residuals of a left 
preauricular cyst is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's residuals of a 
left preauricular cyst with the established criteria found in the 
rating schedule for painful scars shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology consisting of a tiny scar and subjective 
complaints of pain.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her residuals of the left preauricular cyst.  
Indeed, it does not appear from the record that she has been 
hospitalized at all for that disability other than in 2001 for 
follow-up treatment.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests that 
the service-connected disability markedly impacted her ability to 
perform her job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in December 2006, August 
2007, November 2007, November 2008, and March 2009.  

The VCAA duty to notify was satisfied by way of a letters sent to 
the Veteran in March 2006, December 2006, August 2007, November 
2007, October 2008, and March 2009 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
these matters.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
treatment records, and the Veteran has been afforded VA medical 
examinations in furtherance of her claims.  Significantly, 
neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for tinnitus is denied.

Service connection for right CTS is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of the left preauricular cyst is denied.  


REMAND

For reasons that will become apparent below, additional 
development is required for the issues remaining on appeal.

Major depressive disorder and PTSD 

The issues of entitlement to service connection for major 
depressive disorder and PTSD must be considered together pursuant 
to Clemons v. Shinseki, 23 Vet. App. 1 (2009) in which the Court 
determined that a claimant without medical expertise cannot be 
expected to recognize the precise mental disorder from which he 
or she suffers and that claimants are essentially seeking 
compensation for the affliction caused by their psychiatric 
condition, whatever it might be.  

The evidence is equivocal regarding a relationship between major 
depressive disorder and service.  On at least one occasion, major 
depressive disorder was said to have been a single episode.  
Other clinical evidence, however, suggests a more chronic 
condition.  For example, in July 2007, moderate major depressive 
disorder without psychotic features was diagnosed without any 
indication that the condition was acute and/or transitory  The 
Veteran at times asserted that depressive symptoms were due to 
skin lesions.  At other times, she has provided other reasons for 
her symptoms.  

Regarding PTSD, there is some indication of a nexus between PTSD 
and service.  In essence, the Veteran is claiming entitlement to 
service connection for an acquired psychiatric disorder based on 
military sexual trauma stemming from a 1991 rape.  She indicated 
that shortly after the alleged incident, she reported to sick 
call with symptoms of vaginal itching, burning, and an unpleasant 
odor and that she received treatment for bacterial vaginosis.  
The service treatment records reveal that in mid January 1991, 
the Veteran was brought in by a friend due to coughing, tearing, 
and difficulty breathing.  She was told to breath into a paper 
bag, and hyperventilation was diagnosed.  A few days later, the 
Veteran sought treatment for vaginal discharge, itching, and 
odor.  The assessment was of vaginitis, gardnerella probably.  

Because there is evidence of current psychiatric disorders and 
because there is at least some indication of a sexual assault in 
service, a VA psychiatric examination is necessary for accurate 
diagnoses of all psychiatric disorders afflicting the Veteran and 
for an opinion regarding the etiology of each psychiatric 
disorder diagnosed.  The examination instructions are contained 
below.  

In connection with the PTSD claim, the Board will ask that the RO 
supply VCAA notice that is specific to PTSD claims that are based 
upon personal assault.

Sleep condition

The record is unclear regarding whether the Veteran suffers from 
a distinct sleep disorder or whether a sleep disturbance is 
merely a symptom of a psychiatric disorder.  A VA examination is 
required in order to make the foregoing determination.  If there 
is a present and distinct sleep disorder, the examiner will be 
asked to provide an opinion regarding its etiology.  The 
examination instructions are contained below.  



Headaches 

The service treatment records do not show a chronic headache 
disorder.  The post-service medical evidence, however, does 
reflect diagnoses of headaches to include migraine headaches.  
The etiology of these headaches is not entirely clear.  The 
Veteran, however, has asserted that stress associated with her 
psychiatric conditions precipitates her headaches.  The Board 
requires a medical opinion regarding the etiology of the 
Veteran's claimed headaches.  The examination instructions are 
contained below.

Entitlement to an evaluation in excess of 20 for left wrist 
tendonitis/CTS from December 19, 2005 to July 8, 2007 and from 
October 1, 2007 and entitlement to a TDIU rating 

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the Veteran reported difficulty maintaining employment due 
to her service-connected left wrist disability.  As such, the 
issue of entitlement to TDIU is raised by the record.  Hence, the 
issue is properly before the Board.  A review of the record shows 
that further development is needed to properly adjudicate the 
TDIU claim.

The law provides that a TDIU may be granted upon a showing that 
the veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran has been working as a scrub 
technician and that her service-connected left wrist disability 
has rendered such employment exceedingly difficult if not 
impossible.  While the Veteran has been afforded VA examinations, 
an opinion as to her unemployability and the effect of her 
service connected disabilities on her employability was not 
rendered.  The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether she is unable to 
secure or maintain substantially gainful employment as a result 
of her service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding 
TDIU claims.  Thus, corrective action by the RO in this regard is 
necessary.  

The Board observes that it appears that the Veteran is asserting 
that her service-connected left wrist disability has worsened.  
Thus it will await the results of the requested TDIU examination 
before rendering a decision on that matter.  The Board will ask 
the examiner, specifically, to enumerate all symptoms and 
manifestations of the service-connected left wrist 
tendonitis/CTS.

Entitlement to an effective date earlier than December 19, 2005 
for the assignment of a 20 percent disability evaluation for 
service-connected left wrist tendonitis/CTS

As indicated, in June 2008, the RO granted an increased rating 
for the Veteran's service-connected left wrist disability 
effective December 19, 2005.  A timely notice of disagreement 
regarding the effective date of increase was filed, but the RO 
failed to issue a statement of the case regarding that matter.  
When there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is entitled 
to a statement of the case, and RO failure to issue same is a 
procedural defect.  Manlincon, 12 Vet. App. at 240- 41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the Board is 
required to remand the case to the RO for necessary action.

Therefore, the Board must remand this aspect of the Veteran's 
claim for preparation of a statement of the case as to the matter 
of entitlement to an effective date earlier than December 19, 
2005 for the assignment of a 20 percent evaluation for the 
Veteran's service-connected left wrist tendonitis/CTS.  
VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to claims of 
entitlement to TDIU and to claims of PTSD 
based upon personal assault.

2.  Schedule a VA psychiatric examination for 
a diagnosis of all present psychiatric 
disorders.  After eliciting a psychiatric 
history from the Veteran and reviewing 
pertinent documents in the claims file, the 
examiner should opine regarding whether any 
psychiatric disorder, if diagnosed, is as at 
least as likely as not (50 percent or greater 
likelihood) related to service or to another 
service-connected disability.  In the event 
that PTSD is found, the examiner must state 
with specificity the stressor or stressors 
upon which that diagnosis is based.  A 
rationale for all opinions and conclusions 
should be provided, and the examination 
report should indicate whether the claims 
file was reviewed as requested.

3.  Schedule a VA medical examination for a 
determination as to whether the Veteran 
suffers from a distinct sleep disorder.  If 
so, the examiner should opine regarding 
whether it is at least as likely as not (50 
percent or greater likelihood) related to 
service or to a service-connected disability.  
A rationale for all opinions and conclusions 
should be provided, and the examination 
report should indicate whether the claims 
file was reviewed as requested.

4.  Schedule a VA medical examination for a 
determination as to whether the Veteran 
suffers from a distinct headache disability.  
If so, the examiner should opine regarding 
whether it is at least as likely as not (50 
percent or greater likelihood) related to 
service or to a service-connected disability.  
A rationale for all opinions and conclusions 
should be provided, and the examination 
report should indicate whether the claims 
file was reviewed as requested.

5.  Schedule a VA medical examination for an 
opinion regarding whether it is at least as 
likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of themselves, 
prevent her from securing or maintaining 
substantially gainful employment.  The 
examiner in particular is also asked to 
comment on all symptoms and manifestations of 
the service-connected left wrist disability 
and to remark on the severity of each symptom 
identified.  A full rationale for all 
opinions and conclusions should be provided 
and a resort to speculation should be 
avoided.  The examination report must 
indicate whether pertinent records in the 
claims file were reviewed in conjunction with 
the examination.  

6.  Following the completion of the foregoing 
development, and after undertaking any 
additional development deemed to be 
necessary, readjudicate the claims.  If the 
benefits sought on appeal are denied, provide 
the Veteran and her representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

7.  Issue a statement of the case concerning 
the issue of entitlement to an effective date 
earlier than December 12, 2005 for the 
assignment of a 20 percent disability rating 
for service-connected left wrist 
tendonitis/CTS.  All indicated development 
should be taken in this regard.  The veteran 
should, of course, be advised of the time 
period within which to perfect her appeal.  
38 C.F.R. § 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


